Citation Nr: 0424727	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-37 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder, which is claimed secondary to a low back disorder.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active service from October 1958 to November 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004 the RO certified the veteran's appeal to the 
Board.  The RO notified him that his claim was being 
transferred to the Board and that he had 90 days from the 
date of the notification letter to request a personal 
hearing.  

In July 2004 the veteran requested a videoconference hearing 
before a Member of the Board at the RO.  The request was 
received within 90 days of the date of the April 2004 
notification letter.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  







To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board.  The RO should place in the 
record a copy of the notice to the 
veteran of the scheduling of the personal 
hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

